                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                      8:18CV296

        vs.                                                              ORDER

$33,550.00 IN UNITED STATES
CURRENCY,

                        Defendant,

       and

TRAVIS WILLIAM EARL DANCER,
                        Claimant.

       This matter is before the Court on the Motion for Extension of Trial Date (Filing No. 39)
filed by the United States of America. The United States requests the extension because Claimant,
Travis William Earl Dancer, has not responded to discovery requests or otherwise complied with
the Court’s previous order. Upon consideration,

       IT IS ORDERED that the Motion for Extension of Trial Date (Filing No. 39) is granted.
The final pretrial conference and trial are cancelled, and will be re-scheduled, if necessary, after
the Court rules on the United States’ anticipated motion for Rule 37 sanctions based on Mr.
Dancer’s failure to respond to discovery requests.



       Dated this 20th day of March, 2019.


                                                     BY THE COURT:


                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
